DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed January 16, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.
Claim Status
1. 	This office action is in response to the amendment and comments submitted April 27, 2021.
	Claims 1, 11-15, and 18-22 have been amended.
	Support for claim 1, 11, and 18 can be found in the instant specification paragraphs 0012, 0013, 0065, figure 4, and claims 6, 7, 16, 17, and 23.
	Claims 19-23 have been amended to overcome relative term.
	Claims 6, 7, 16, 17, and 23 have been cancelled without prejudice or disclaimer.
	Claims 1, 11-15, and 18-22 are currently pending.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji et al. (US2013/0257464 A1), in view of Zhang et al. (US2016/0036032 A1), and further in view of Ejiri et al. (US2013/0330579 A1).

	As to claim 1, Takatsuji discloses a battery system [Abstract] and further discloses a 
first contact member located on one side of a board (wherein the protruding portion 10b comes in contact with circuit board (13). FIG.2) 
	a second contact member located on another side of the board; (wherein the other protruding portion 10b comes in contact with the circuit board (13). FIG.2)
	and a processor configured to collect sensing data of a battery cell through the first contact member and the second contact member, (Cell balancing circuit are automatically and electrically connected to the positive electrode terminal and the negative electrode terminal of the battery cell via the protruding portions 10b of the two busbars 10 is formed. The temperature sensor corresponding to the battery cell may be fixed to the circuit board 13. [0046]) 
	the first contact member and the second contact member are configured to contact a connection element connected to the battery cell. (the protruding portion 10b comes in contact with circuit board (13) of the busbar 10 [0044] FIG 2, where it is illustrated in FIG. 2 the busbar 10 is electrically connected to the battery cell).
	Takatsuji discloses a battery pack but does not explicitly teach a first and second member composed of a biasing member.
	Kim discloses a battery pack and further teaches first contact member (The first horizontal part may include a positioning recess that is coupled to the first elastic member. The first elastic member may include a coil spring [0011]) and the second contact member comprises a biasing member (The second elastic member may include a leaf spring [0012]). Where the spring improves durability by absorbing shock and vibration from outside of the battery [0039]. Where the spring acts as the biasing member.  
Takatsuji discloses the board is configured to pass-through electrodes. Takatsuji suggest through holes 14 [0044] serve as extensions of positive and negative electrodes via through holes 11 and bus bar 10 [0043]. The through holes 14 serve to accept the electrical connection of the electrodes to the board 13 (Fig. 2).
	
	Takatsuji discloses a battery pack but does not explicitly teach the board having a vent hole and electrode pass-throughs and the board to be position between the battery cell and the connection element.
	Ejiri discloses a battery block and further teaches printed circuit board with through-holes through which the bolts of the outside terminals 2a, 2b are to be inserted are formed in the connecting terminals 11 [0038] and through-holes 14 on the printed circuit boards communicate with the vent of the cell [0038-0039], Fig. 5. This construction ensures leakage-free communication between the gas vent valve 2f of each battery cell 2 and the vertical pipe part 15a [0042].

    PNG
    media_image1.png
    511
    430
    media_image1.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Takatsuji to incorporate the coil springs of Kim around the protrusion 10b to absorb shock [0009] and apply tension to screws 15b holding the board 13 in place to improve durability of the battery, and to incorporate the vent duct of Ejiri to allow the gas to enter the vent duct 15 thus reducing gas leakage in the system [0042].

    PNG
    media_image2.png
    726
    973
    media_image2.png
    Greyscale

(Takatsuji Fig. 2 annotated)
 claim 2, Takatsuji discloses first contact member is configured to contact a first connection element connected to a positive electrode of the battery cell, (one of the two concave portions 10c (of busbar 10) is fitted in the positive electrode terminal of a certain battery cell and the other thereof is fitted in the negative electrode terminal of [0042] FIG. 2) and 
the second contact member is configured to contact a second connection element connected to a negative electrode of the battery cell ( one of the two concave portions 10c (of busbar 10) is fitted in the positive electrode terminal of a certain battery cell and the other thereof is fitted in the negative electrode terminal 
of [0042] FIG. 2).

	As to claim 3, Takatsuji discloses the connection element comprises: a first busbar connected to a positive electrode of the battery cell; and a second busbar connected to a negative electrode of the battery cell (one of the two concave portions 10c (of busbar 10) is fitted in the positive electrode terminal of a certain battery cell and the other thereof is fitted in the negative electrode terminal of [0042] FIG. 2).

	As to claim 4, Takatsuji discloses first contact member is located adjacent an area corresponding to one of electrodes of the battery cell on the board, and the second contact member is located adjacent an area corresponding to another one of the electrodes of the battery cell on the board. (The circuit board 13 is a circuit board which is electrically connected between the positive electrode terminal and the negative electrode terminal of the single battery cell, and is suspended and fixed 

	As to claim 5, Takatsuji discloses a temperature sensor configured to sense a temperature of the connection element. (The temperature sensor corresponding to the battery cell may be fixed to the circuit board 13, The circuit board 13 electrically connected to the positive electrode terminal and the negative electrode terminal of the battery cell via the protruding portions 1 Ob comes in contact with circuit board (13) of the two busbars 10 is formed [0046]).

	As to claim 8, Takatsuji discloses comprising plural processors configured to respectively collect sensing data of a corresponding battery cell, (circuit board 13 [0045], circuit board 13 not only has the voltage sensor and the cell balancing circuit fixed thereto, which corresponds to the single battery cell [0046] and The temperature sensor corresponding to the battery cell may be fixed to the circuit board 13 [0046]) of plural battery cells included in the system, through respective first contact members and respective second contact members. (circuit board 13 are electrically connected to the protruding portion 1 Ob comes in contact with circuit board (13) of the busbar 10, and thus are connected to the battery FIG. 2 [0053])

	As to claim 9, the rejection of claim 8 is incorporated, Takatsuji discloses plural processors are configured in respective slave battery management apparatuses of the battery management system, (Circuit Board 13 is a slave to the CMU and each slave battery management apparatus being connected to a respective battery module, each including one or more battery cells, of a battery pack, (The battery module 2 including a battery pack constituted by a plurality of battery cells CEa to CEh and a BMS (Battery Management System) 6 [0021 ]. Where BMS 6 includes Circuit Board 13) and the battery management system further comprises a master battery management configured to receive sensing data from one or more or all of the slave battery management apparatuses (Host controller receives the associated information of the battery pack transmitted from the BMS 6, [0030] FIG.1) and configured to determine state information of one or more of the battery cells, battery modules, and the battery pack.(Associated information (which is the information associated with the measurement information and includes a charging rate (SOC) of each of the battery cells calculated by the BMU [0029]). As illustrated (FIG. 1) and described above circuit board 13 is a slave to the CMU which are slave to the BMU forming the BMS 6 which reports to the master HOST controller [0021].


    PNG
    media_image3.png
    615
    505
    media_image3.png
    Greyscale

(Takatsuji Fig. 1)
	As to claim 10, the rejection of claim 9 is incorporated, Takatsuji discloses battery management system further comprises a display and is configured to output the determined state information to the display. (The host controller 4 receives the associated information of the battery pack transmitted from the BMS 6, and 

	As to claim 11, Takatsuji discloses battery management system comprising: battery management apparatuses (circuit board 13 [0046]); and battery cells respectively corresponding to each of the battery management apparatuses (circuit board 13 includes the various sensors corresponding single battery cell [0050]),
	Wherein first contact member located on one side of a board (wherein the protruding portion 10b comes in contact with circuit board (13). FIG.2) 
	a second contact member located on another side of the board; (wherein the other protruding portion 10b comes in contact with the circuit board (13). FIG.2)
	and a processor configured to collect sensing data of a battery cell through the first contact member and the second contact member, (Cell balancing circuit are automatically and electrically connected to the positive electrode terminal and the negative electrode terminal of the battery cell via the protruding portions 10b of the two busbars 10 is formed. The temperature sensor corresponding to the battery cell may be fixed to the circuit board 13. [0046]) 
	the first contact member and the second contact member are configured to contact a connection element connected to the battery cell. (the protruding portion 10b comes in contact with circuit board (13) of the busbar 10 [0044] FIG 2, where it is illustrated in FIG. 2 the busbar 10 is electrically connected to the battery cell).
	
Takatsuji discloses the board is configured to pass-through electrodes. Takatsuji suggest through holes 14 [0044] serve as extensions of positive and negative electrodes via through holes 11 and bus bar 10 [0043]. The through holes 14 serve to accept the electrical connection of the electrodes to the board 13 (Fig. 2).
Takatsuji discloses a battery pack but does not explicitly teach a first and second member composed of a biasing member.

Kim discloses a battery pack and further teaches first contact member (The first horizontal part may include a positioning recess that is coupled to the first elastic member. The first elastic member may include a coil spring [0011]) and the second contact member comprises a biasing member (The second elastic member may include a leaf spring [0012]). Where the spring improves durability by absorbing shock and vibration from outside of the battery [0039]. Where the spring acts as the biasing member.  
	
	
	Takatsuji discloses a battery pack but does not explicitly teach the board having a vent hole and electrode pass-throughs and the board to be position between the battery cell and the connection element.
.
	Ejiri discloses a battery block and further teaches printed circuit board with through-holes through which the bolts of the outside terminals 2a, 2b are to be inserted are formed in the connecting terminals 11 [0038] and through-holes 14 on the printed circuit boards communicate with the vent pipes 15 of the cell gas valves [0038-0039], Fig. 5. This construction ensures leakage-free communication between the gas vent valve 2f of each battery cell 2 and the vertical pipe part 15a [0042].

    PNG
    media_image1.png
    511
    430
    media_image1.png
    Greyscale

(Ejiri Fig, 5 annotated)
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Takatsuji to incorporate the coil springs of Kim around the protrusion 10b to absorb shock [0009] and apply tension to screws 15b holding the board 13 in place to improve durability of the battery, and to incorporate the vent duct of Ejiri to reduce gas leakage [0042].

    PNG
    media_image2.png
    726
    973
    media_image2.png
    Greyscale

(Takatsuji Fig. 2 annotated)


As to claim 12, modified Takatsuji discloses the first contact member is configured to contact a first connection element connected to a positive electrode of the corresponding battery cell and the second contact member is configured to contact a second connection element connected to a negative electrode of the corresponding battery cell. (one of the two concave portions 10c (of 

    PNG
    media_image4.png
    706
    976
    media_image4.png
    Greyscale

(Takatsuji Fig. 2 annotated)
	As to claim 13, the rejection of claim 8 is incorporated, modified Takatsuji discloses a first busbar connected to a positive electrode of the corresponding battery cell; and a second busbar connected to a negative electrode of the corresponding battery cell. (Electrically connected to the positive electrode terminal and the negative electrode terminal of the battery cell via the protruding portions 10b of the two busbars 10 is formed [0046] FIG 2).

	As to claim 14, the rejection of claim 11 is incorporated, modified Takatsuji discloses first contact member is located adjacent an area corresponding to one of electrodes of the corresponding battery cell on the board and the second contact member is located adjacent an area corresponding to another one of the electrodes of the corresponding battery cell on the board. (The circuit board 13 is a circuit board which is electrically connected between the positive electrode terminal and the negative electrode terminal of the single battery cell, and is suspended and fixed onto the two busbars 10 by protruding portion 10b which comes in contact with circuit board (13) adjacent to the electrode [0044-0045] FIG. 2).

	As to claim 15, the rejection of claim 11 is incorporated, modified Takatsuji discloses each of the battery management apparatuses further comprises a temperature sensor configured to sense a temperature of the connection element (The temperature sensor corresponding to the battery cell may be fixed to the circuit board 13, The circuit board 13 electrically connected to the positive electrode terminal and the negative electrode terminal of the battery cell via the protruding portions 1 Ob comes in contact with circuit board (13) of the two busbars 10 is formed [0046]).

	As to claim 18, Takatsuji discloses a battery management system, comprising: slave battery management apparatuses; (Circuit Board 13 is a slave to the CMU and connected to the BMS 6 [0047]), BMS 6 is configured to include two CMUs (Cell Monitor Units), that is, a CMU1 and a CMU2, and a BMU (Battery a master battery management apparatus configured to communicate with the slave battery management apparatuses; (Host controller receives the associated information of the battery pack transmitted from the BMS 6, [0030] FIG.1) and a battery cell corresponding to each of the slave battery management apparatuses (Associated information (which is the information associated with the measurement information and includes a charging rate (SOC) of each of the battery cells calculated by the BMU [0029]). As illustrated (FIG. 1) and described above circuit board 13 is a slave to the CMU which are slave to the BMU forming the BMS 6 which reports to the master HOST controller [0021].
	Wherein first contact member located on one side of a board (wherein the protruding portion 10b comes in contact with circuit board (13). FIG.2) 
	a second contact member located on another side of the board; (wherein the other protruding portion 10b comes in contact with the circuit board (13). FIG.2)
	and a processor configured to collect sensing data of a battery cell through the first contact member and the second contact member, (Cell balancing circuit are automatically and electrically connected to the positive electrode terminal and the negative electrode terminal of the battery cell via the protruding portions 10b of the two busbars 10 is formed. The temperature sensor corresponding to the battery cell may be fixed to the circuit board 13. [0046]) 
	the first contact member and the second contact member are configured to contact a connection element connected to the battery cell. (the protruding portion 
Takatsuji discloses the board is configured to pass-through electrodes. Takatsuji suggest through holes 14 [0044] serve as extensions of positive and negative electrodes via through holes 11 and bus bar 10 [0043]. The through holes 14 serve to accept the electrical connection of the electrodes to the board 13 (Fig. 2).

	Takatsuji discloses a battery pack but does not explicitly teach a first and second member composed of a biasing member.
	Kim discloses a battery pack and further teaches first contact member (The first horizontal part may include a positioning recess that is coupled to the first elastic member. The first elastic member may include a coil spring [0011]) and the second contact member comprises a biasing member (The second elastic member may include a leaf spring [0012]). Where the spring improves durability by absorbing shock and vibration from outside of the battery [0039]. Where the spring acts as the biasing member.  
	
	
	Takatsuji discloses a battery pack but does not explicitly teach the board having a vent hole and electrode pass-throughs and the board to be position between the battery cell and the connection element.
.
	Ejiri discloses a battery block and further teaches printed circuit board with through-holes through which the bolts of the outside terminals 2a, 2b are to be inserted are formed in the connecting terminals 11 [0038] and through-holes 14 on the printed circuit boards communicate with the vent pipes 15 of the cell gas valves [0038-0039], 

    PNG
    media_image1.png
    511
    430
    media_image1.png
    Greyscale

(Ejiri Fig, 5 annotated)
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Takatsuji to incorporate the coil springs of Kim around the protrusion 10b to absorb shock [0009] and apply tension to screws 15b holding the board 13 in place to improve durability of the battery and to incorporate the vent duct of Ejiri to reduce gas leakage [0042].

    PNG
    media_image2.png
    726
    973
    media_image2.png
    Greyscale

(Takatsuji Fig. 2 annotated)


	As to claim 19, the rejection of claim 18 is incorporated, Takatsuji discloses the first contact member is configured to contact a first connection element connected to a positive electrode of the corresponding battery cell and the second contact member is configured to contact a second connection element connected to a negative electrode of the battery cell (one of the two concave 

	As to claim 20, the rejection of claim 18 is incorporated, Takatsuji discloses the connection element comprises: a first busbar connected to a positive electrode of the battery cell; and a second busbar connected to a negative electrode of the battery cell (one of the two concave portions 10c (of busbar 10) is fitted in the positive electrode terminal of a certain battery cell and the other thereof is fitted in the negative electrode terminal of [0042] FIG. 2).

	As to claim 21, the rejection of claim 20 is incorporated, Takatsuji discloses first contact member is located adjacent an area corresponding to one of electrodes of the battery cell on the board, and the second contact member is located adjacent an area corresponding to another one of the electrodes of the battery cell on the board. (The circuit board 13 is a circuit board which is electrically connected between the positive electrode terminal and the negative electrode terminal of the single battery cell, and is suspended and fixed onto the two busbars 10 by protruding portion 1 Ob which comes in contact with circuit board (13) adjacent to the electrode [0044-0045] FIG. 2)

	As to claim 22, the rejection of claim 20 is incorporated, Takatsuji discloses a temperature sensor configure to sense a temperature of the connection element. (The temperature sensor corresponding to the battery cell may be fixed to the circuit 
	
Response to Remarks
4. 	Applicants remarks filed 4/27/2021 with respect to claim 1 have been fully considered but are not persuasive. 
5. 	Applicant argues there is no motivation to combine Takatsuji and Kim. As one intended uses of the Takatsuji battery pack is propelling electric vehicles or hybrid electric vehicles [0051] vibration is a consideration. Placing the springs around the protrusion 10b to absorb shock [0009] and apply tension to screws 15b holding the board 13 in place would help mitigate the vibration.
6. 	Applicant argues Takatsuji provides a different arrangement of the busbar. It should be noted, The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
7. 	Applicant arguments with respect to the board configured to pass-through electrodes and a vent of the battery cell have been considered but are moot because a new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        



/Maria Laios/Primary Examiner, Art Unit 1727